Exhibit Collectors Universe Reports Results for Second Quarter Ended December 31, 2008 Operating Results Include Non-Cash Jewelry Impairment Charge of $7.7 million NEWPORT BEACH, CA – February 9, 2009 - Collectors Universe, Inc. (NASDAQ: CLCT), a leading provider of value-added authentication and grading services to dealers and collectors of high-value collectibles, diamonds and colored gemstones, today announced financial results for its second fiscal quarter and six months ended December 31, 2008. The Company also reported that it had decided to exit the currency grading business and as a result of this decision, the assets and liabilities of its currency business have been classified as held for sale and the related operating results have been classified as discontinued operations. Overview Second Fiscal Quarter of 2009.For the second fiscal quarter of 2009, the Company reported net service revenues of $8.1million and a loss from continuing operations of $10.8 million, or $1.19 per diluted share.This compares to net service revenues of $9.0 million and a loss from continuing operations of $1.4 million or $0.15 per diluted share, for the second fiscal quarter of 2008.Results for the second quarter of fiscal 2009 reflect a non cash impairment charge of $7.7 million or $0.85 per diluted share related to the goodwill and other long-lived assets of the Company’s jewelry businesses. Six Months Ended December 31, 2008.For the six months ended December 31 2008, the Company reported net service revenues of $17.6 million and a loss from continuing operations of $12.0 million, or $1.32 per diluted share.This compares to net revenues of $19.5 million and a loss from continuing operations of $1.4 million, or $0.15 per diluted share, for the same six months of fiscal 2008.Results for the six months ended December 31, 2008 reflect the non-cash impairment charge of $7.7 million recorded in the second quarter of fiscal 2009. The income tax expense of $1.2 million in the current second quarter and six months ended December 31, 2008 represents the establishment of a non-cash valuation allowance against deferred tax assets due to uncertainties as to the future realizability of these assets. Operational and Financial Highlights: § Net service revenues decreased 10% in both the second quarter and the six months over the prior year periods, due to lower demand for our services and in the second quarter reflected lower revenues in all our grading markets, which we believe was attributable to the worsening economic recession and credit crisis in the United States. § Jewelry grading revenues decreased by 25% quarter-over-quarter, which was offset by capacity reductions and lower marketing costs, thereby reducing the operating loss, excluding the impairment charge, for the jewelry segment by approximately $0.3 million for the same comparable period.Nevertheless, as a result of the economic conditions and the uncertainty in forecasting of the jewelry retail market as it relates to our jewelry businesses, an impairment charge of $7.7 million was recognized in the second quarter. § The Company continued its cost reduction programs which are aimed at returning the Company to consolidated operating profitability by the fourth quarter of fiscal 2009.As a result of these programs, the Company achieved a $0.4 million reduction in operating expenses, excluding the non-cash impairment charges, in the second fiscal quarter of 2009 as compared to the same fiscal quarter of 1 § A 10% stock dividend per common share was distributed on November 3, 2008, to stockholders of record as of October 20, 2008. § On January 9, 2009, the Company adopted a limited duration stockholder rights plan for an initial term of one year but the plan may be extended for two additional years if approved by stockholders. Michael Haynes, Chief Executive Officer, stated, “Although our Coin Collectibles businessrecorded lower revenues in large part due to the lower coin trade show revenues, the coin operating profit contribution in the current second quarter was up significantly due to the more normal warranty claims as compared to the second fiscal quarter of the prior year. Notwithstanding the fact that the December quarter is the seasonal low for collectibles, the
